    

é

IN THE UNITED STATES DISTRICT COURT * P#LE2:_ | 4S 1.30

FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

UNITED STATES OF AMERICA AND THE
STATE OF NEW YORK ex rel.
LEE FRISBIE,

Plaintiffs, Case No. 16 Civ. 06031 (VLB)
v. DA0EK

OF VOLUNTARY

ADVANCED BILLING SERVICES, INC. DISMISSAL WITHOUT
AND RAY CONTA, . PREJUDICE

Defendants.

OR06¢ | |
NORICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

 

Plaintiff-Relator Lee Frisbie, by and through counsel and pursuant to Rule 41(a)(1)(A)(i),

and 31 U.S.C. 3730(b), files her Notice of Voluntary Dismissal Without Prejudice, which is

being filed before any opposing party has been served and before any opposing party has served

either an answer or a motion for summary judgement. The Individual Plaintiff-Relator further

states to the Court that the United States and the State of New York have informed her counsel,

in writing by electronic mail messages received on November 21, 2019 and November 25, 2019,

respectively, that the United States and the State of New York consent to this Voluntary

Dismissal Without Prejudice, which also is without prejudice to the United States or the State of

New York. On or about August 1, 2019, the United States and the State of New York filed their

respective Notices of Election to Decline Intervention asking the Court to unseal this case.

Notice of Voluntary Dismissal without Prejudice, November 26, 2019
Respectfully submitted,

November 26, 2019 SEE -

Randall M. Fox J
. Kirby McInerney LLP

250 Park Avenue, Suite 820

New York, NY 10177

Tel: (212) 371-6600

Fac: (212) 699-1194

rfox@kmllp.com

 

R. Scott Oswald -

The Employment Law Group, P.C.
888 17th Street, NW, Suite 900 ©
Washington, D.C. 20006

Tel: (202) 331-2883

Fax: (202) 261-2835
soswald@employmentlawgroup.com

Oem Snalh cle W's case.

 

SO'‘ORDERED:
| ( | (s” | 1020
Hon. Vincent L. Briceetti
United States District Judge
2

Notice of Voluntary Dismissal without Prejudice, November 26, 2019
